EXHIBIT HABERSHAM BANCORP AND SUBSIDIARIES Consolidated Financial Statements December 31, 2007, 2006 and 2005 (with Independent Accountants’ Report thereon) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS To the Board of Directors and Stockholders Habersham Bancorp and Subsidiaries We have audited the accompanying consolidated balance sheets of Habersham Bancorp and subsidiaries as of December 31, 2007 and 2006, and the related consolidated statements of earnings, comprehensive income, changes in stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2007. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Habersham Bancorp and subsidiaries as of December 31, 2007 and 2006, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2007, in conformity with accounting principles generally accepted in the United States of America. \s\Porter Keadle Moore, LLP Atlanta, Georgia February 29, 2008 -1- Habersham Bancorp and Subsidiaries Consolidated Balance Sheets December 31, 2007 and 2006 Assets 2007 2006 Cash and due from banks $ 18,196,283 26,119,137 Federal funds sold 4,188,944 64,398,671 Cash and cash equivalents 22,385,227 90,517,808 Investment securities available for sale 89,890,102 84,982,415 Investment securities held to maturity, estimated fair value of $2,751,684 and $3,367,941 2,689,198 3,289,322 Other investments 3,408,924 3,365,224 Loans held for sale 1,865,850 3,183,115 Loans, net of allowance for loan loss of $2,136,848 and 348,250,843 342,816,012 Premises and equipment, net 16,081,593 12,923,720 Accrued interest receivable 2,752,173 2,937,981 Other real estate 11,498,271 537,975 Goodwill 3,549,780 3,549,780 Cash surrender value of life insurance 9,538,611 5,046,830 Other assets 2,308,775 2,588,102 Total assets $ 514,219,347 555,738,284 Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing demand $ 29,740,791 47,286,172 Money market and NOW accounts 96,236,923 86,120,584 Savings 60,076,631 62,200,262 Time ($100,000 and over) 116,043,575 176,651,417 Other time 88,168,718 78,370,325 Total deposits 390,266,638 450,628,760 Short-term borrowings 766,608 778,778 Federal funds purchased and securities sold under repurchase agreements 26,183,807 5,873,955 Federal Home Loan Bank advances 38,000,000 38,000,000 Accrued interest payable 3,303,394 2,979,288 Other liabilities 1,516,725 1,913,382 Total liabilities 460,037,172 500,174,163 Commitments Stockholders’ equity: Common stock, $1.00 par value; 10,000,000 shares authorized; 2,818,593 and 2,968,593 shares issued and outstanding 2,818,593 2,968,593 Additional paid-in capital 13,490,587 15,530,587 Retained earnings 38,135,126 37,777,500 Accumulated other comprehensive income (loss) (262,131 ) (712,559 ) Total stockholders’ equity 54,182,175 55,564,121 Total liabilities and stockholders’ equity $ 514,219,347 555,738,284 See accompanying notes to consolidated financial statements. -2- Habersham Bancorp and Subsidiaries Consolidated Statements of Earnings For the Years Ended December 31, 2007, 2006 and 2005 2007 2006 2005 Interest income: Loans $ 31,670,690 29,927,711 22,421,374 Investments: Taxable securities 3,086,017 2,873,933 2,371,946 Tax exempt securities 1,110,046 982,884 807,397 Other investments 236,914 233,392 158,061 Federal funds sold 271,871 442,118 177,491 Total interest income 36,375,538 34,460,038 25,936,269 Interest expense: Time deposits, $100,000 and over 5,792,183 3,949,260 2,091,969 Other deposits 8,345,735 7,116,569 4,291,317 Federal funds purchased and securities sold under repurchase agreements 611,682 213,262 235,025 Short-term and other borrowings, primarily FHLB advances 2,097,304 1,938,568 1,982,027 Total interest expense 16,846,904 13,217,659 8,600,338 Net interest income 19,528,634 21,242,379 17,335,931 Provision for loan losses 675,225 - 330,000 Net interest income after provision for loan losses 18,853,409 21,242,379 17,005,931 Noninterest income: Mortgage origination income 774,490 785,147 981,045 Service charges on deposit accounts 988,256 902,238 701,881 Other service charges and commissions 254,240 265,653 260,893 Securities (losses) gains, net 4,900 (13,216 ) (5,654 ) Gain on sale of premises and equipment 7,545 83,555 14,000 Income from life insurance 190,084 172,116 181,775 Trust services fees 410,069 314,139 238,124 Other income 1,148,957 1,146,118 1,075,769 Total noninterest income 3,778,541 3,655,750 3,447,833 Noninterest expense: Salaries and employee benefits 10,544,056 9,779,789 8,478,019 Occupancy expenses 2,401,145 2,209,495 1,930,771 Computer services 632,601 553,849 459,544 Telephone 453,464 444,214 408,838 Other 4,640,907 4,206,208 3,714,149 Total noninterest expense 18,672,173 17,193,555 14,991,321 Earnings before income taxes 3,959,777 7,704,574 5,462,443 Income tax expense 1,020,420 2,411,665 1,648,972 Net earnings $ 2,939,357 5,292,909 3,813,471 Earnings per common share – basic $ 1.00 1.80 1.31 Earnings per common share – diluted $ 1.00 1.77 1.30 Weighted average number of common shares outstanding 2,942,292 2,942,737 2,903,788 Weighted average number of common and common equivalent shares outstanding 2,952,528 2,983,048 2,938,698 See accompanying notes to consolidated financial statements. -3- Habersham Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income For the Years Ended December 31, 2007, 2006 and 2005 2007 2006 2005 Net earnings $ 2,939,357 5,292,909 3,813,471 Other comprehensive income (loss): Unrealized holding gains (losses) on investment securities available for sale arising during period 836,769 283,072 (1,445,125 ) Unrealized holding gains (losses) on derivative financial instruments classified as cash flow hedges arising during the period (149,402 ) 36,269 202,982 Reclassification adjustment for (gains) losses on investment securities available for sale (4,900 ) 13,216 5,654 Total other comprehensive income (loss) before tax 682,467 332,557 (1,236,489 ) Income taxes related to other comprehensive income: Unrealized holding gains (losses) on investment securities available for sale arising during period (284,502 ) (96,244 ) 491,343 Unrealized holding gains (losses) on derivative financial instruments classified as cash flow hedges arising during the period 50,797 (12,332 ) (69,014 ) Reclassification adjustment for (gains) losses on investment securities available for sale 1,666 (4,494 ) (1,923 ) Total income taxes related to other comprehensive income (loss) (232,039 ) (113,070 ) 420,406 Total other comprehensive income (loss), net of tax 450,428 219,487 (816,083 ) Total comprehensive income $ 3,389,785 5,512,396 2,997,388 See accompanying notes to consolidated financial statements. -4- Habersham Bancorp and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity For the Years Ended December 31, 2007, 2006 and 2005 Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2004 $ 2,900,192 14,560,488 30,661,077 (115,963 ) 48,005,794 Net earnings - - 3,813,471 - 3,813,471 Change in other comprehensive income, net of tax - - - (816,083 ) (816,083 ) Cash dividends, $.32 per share - - (929,785 ) - (929,785 ) Tax benefit from options exercised - 15,534 - - 15,534 Issuance of common stock upon exercise of stock options 21,048 147,153 - - 168,201 Balance, December 31, 2005 2,921,240 14,723,175 33,544,763 (932,046 ) 50,257,132 Net earnings - - 5,292,909 - 5,292,909 Change in other comprehensive income, net of tax - - - 219,487 219,487 Cash dividends, $.36 per share - - (1,060,172 ) - (1,060,172 ) Tax benefit from options exercised - 84,280 - - 84,280 Issuance of common stock upon exercise of stock options 47,353 723,132 - - 770,485 Balance, December 31, 2006 2,968,593 15,530,587 37,777,500 (712,559 ) 55,564,121 Net earnings - - 2,939,357 - 2,939,357 Change in other comprehensive income, net of tax - - - 450,428 450,428 Common stock repurchase- 150,000 shares (150,000 ) (2,040,000 ) - - (2,190,000 ) Cash dividends, $.90 per share - - (2,581,731 ) - (2,581,731 ) Balance, December 31, 2007 $ 2,818,593 13,490,587 38,135,126 (262,131 ) 54,182,175 See accompanying notes to consolidated financial statements. -5- Habersham Bancorp and Subsidiaries Consolidated Statements of Cash Flows For the Years Ended December 31, 2007, 2006 and 2005 2007 2006 2005 Cash flows from operating activities: Net earnings $ 2,939,357 5,292,909 3,813,471 Adjustments to reconcile net earnings to net cash provided by operating activities: Provision for loan losses 675,225 - 330,000 Provision for losses on other real estate owned 142,000 16,500 - Income from life insurance (190,084 ) (172,116 ) (118,775 ) Depreciation expense 1,170,791 1,052,771 959,014 Loss (gain) on sale of premises and equipment (7,545 ) (83,555 ) 7,343 Net amortization (accretion) of premium/discount in investment securities 80,651 133,912 366,709 Securities (gain) loss, net (4,900 ) 13,216 5,654 Loss (gain) on sale of other real estate (82,556 ) (15,454 ) 38,570 Net gain on sale of loans (774,490 ) (785,147 ) (981,045 ) Proceeds from sales of loans 35,732,752 33,611,309 40,366,137 Increase in loans held for sale (33,640,997 ) (33,889,839 ) (40,442,830 ) Amortization of intangible assets 62,064 62,064 25,860 Deferred income tax (benefit) expense 301,978 189,186 (5,123 ) Changes in assets and liabilities, net of effects of purchase acquisition in 2005: (Increase) decrease in accrued interest receivable 185,808 (578,810 ) (664,333 ) (Increase) decrease in other assets (466,156 ) (199,369 ) (855,515 ) Increase (decrease) in accrued interest payable 324,106 1,016,581 269,952 (Decrease) increase in other liabilities (396,657 ) 27,769 263,202 Net cash provided by operating activities 6,051,347 5,691,927 3,378,291 Cash flows from investing activities, net of effects of purchase acquisition in 2005: Payment for purchase of LB&T, net of cash acquired $4,631,073 - - 800,889 Investment securities available for sale: Proceeds from maturities 6,555,706 6,767,710 10,347,256 Proceeds from sales and calls 4,136,400 2,013,278 5,188,280 Purchases (14,843,351 ) (20,512,685 ) (16,872,305 ) Investment securities held to maturity: Proceeds from maturities 599,800 31,801 144,396 Proceeds from calls - 80,000 596,708 Other investments: Proceeds from sales - 553,500 450,000 Purchases (43,700 ) (543,300 ) (1,356,290 ) Net increase in loans (17,310,848 ) (27,098,118 ) (27,876,679 ) Purchases of premises and equipment (4,364,275 ) (3,592,734 ) (1,451,263 ) Proceeds from sales of premises and equipment 43,156 219,240 15,622 Net additions of other real estate (435,179 ) - (906 ) Purchase oflife insurance (4,501,753 ) - - Redemption of life insurance 200,056 - - Proceeds from sale of other real estate 616,231 3,309,672 1,012,650 Net cash used in investing activities $ (29,347,757 ) (38,771,636 ) (29,001,642 ) -6- Habersham Bancorp and Subsidiaries Consolidated Statements of Cash Flows, continued For the Years Ended December 31, 2007, 2006 and 2005 2007 2006 2005 Cash flows from financing activities, net of effects of purchase acquisition in 2005: Net (decrease) increase in deposits $ (60,362,122 ) 77,866,814 59,814,489 Net (decrease) increase in short-term borrowings (12,170 ) 3,336 (10,594 ) Proceeds fromFHLB advances 4,000,000 8,000,000 16,300,000 Repayment of FHLB advances (4,000,000 ) (12,300,000 ) (10,000,000 ) Net increase (decrease) in federal funds purchased and securities sold under repurchase agreements 20,309,852 (2,549,368 ) 3,588,692 Payment of cash dividends (2,581,731 ) (1,060,172 ) (929,785 ) Common stock repurchase (2,190,000 ) - - Issuance of common stock upon exercise of stock options - 770,485 168,201 Net cash (used) provided by financing activities (44,836,171 ) 70,731,095 68,931,003 Change in cash and cash equivalents (68,132,581 ) 37,651,386 43,307,652 Cash and cash equivalents at beginning of the year 90,517,808 52,866,422 9,558,770 Cash and cash equivalents at end of year $ 22,385,227 90,517,808 52,866,422 Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ 16,522,798 12,201,078 8,276,805 Income taxes $ 1,261,000 2,403,000 1,430,000 Supplemental disclosures of noncash investing activities: Other real estate acquired through loan foreclosures $ 11,200,792 1,055,372 3,026,470 Loans granted to facilitate the sale of other real estate $ - - 500,260 On July 25, 2005, the Company purchased all of the capital stock of Liberty Bank and Trust (Toccoa, Georgia) for $3,830,184, including certain acquisition costs of In conjunction with the acquisition, assets were acquired and liabilities were assumed as follows: Fair value of assets acquired $ 23,891,175 Liabilities 20,060,991 $ 3,830,184 See accompanying notes to consolidated financial statements. -7- Habersham Bancorp and Subsidiaries Notes to Consolidated Financial Statements (1) Organization and Basis of Presentation The consolidated financial statements of Habersham Bancorp and subsidiaries (the“Company”) include the financial statements of Habersham Bancorp and its wholly owned subsidiaries: Habersham Bank (the“Bank”) and The Advantage Group, Inc. The Bank owns 100% of Advantage Insurers, Inc. All intercompany accounts and transactions have been eliminated in consolidation. The Company’s continuing primary business is the operation of banks in rural and suburban communities in Habersham, White, Cherokee, Warren, Gwinnett, Stephens, Forsyth and Hall counties in Georgia. The Company’s primary source of revenue is providing loans to businesses and individuals in its market area. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans. In connection with the determination of the allowance for loan losses and the valuation of other real estate, management obtains independent appraisals for significant properties. A substantial portion of the Company’s loans is secured by real estate in Habersham, White, and Cherokee Counties and the metropolitan Atlanta area. Accordingly, the ultimate collectibility of a substantial portion of the Company’s loan portfolio is susceptible to changes in real estate market conditions in these areas. Interest Rate Risk The Company’s assets and liabilities are generally monetary in nature and interest rates have an impact on the Company’s performance. The Company manages the effect of interest rates on its performance by striving to match maturities and interest sensitivity between loans, investment securities, deposits and other borrowings. However, a significant change in interest rates could have an effect on the Company’s results of operations. Reclassifications Certain 2006 and 2005 amounts have been reclassified to conform with the 2007 presentation.
